DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/05/2021 has been entered.

Status of Action
Receipt of Amendments/Remarks filed on 10/05/2021 is acknowledged.  Claims 1, 5-7, 9, 11-12 and 15 are pending in the application.  Claims 2-4, 8, 10 and 13-14 have been cancelled.  New claim 15 is added.  Claim 1 has been amended.


Status of Claims
Claims 1, 5-7, 9, 11-12 and 15 are presented for examination on the merits for patentability.  The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.

Priority
The present application is a provisional of 62/372,415 filed on 08/09/2016.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point 

(1)	Claims 1, 5-7, 9 and 11-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over ASGARI, S. (U. S. PG-Pub. No. 2008/0213611) in view of WANG et al. (U.S. Patent No. 7,458,991), and further in view of SHIMKO et al. (U. S. PG-Pub. No. 2015/0140543 A1) and BIRIS, A. S. (U. S. PG-Pub. No. 2013/0304229).

Applicant Claims
Applicant claims a bone replacement living implant scaffold comprising:
(a)	a three-dimensional interconnected open cell Ti-6Al-4V non-degradable support scaffold having a porosity of 50 to 70% and an average pore size of 200 to 500 µm; and
(b)	a hydrogel matrix comprising laminin, collagen, glucose, and 2-5 µM of deferoxamine mesylate (DFM);
wherein the implant is configured to promote vascularization and osteogenesis forming a vascularized living implant.

Determination of the scope and content of the prior art
(MPEP 2141.01)
ASGARI teaches a porous implant for allowing ingrowth of tissue, adhesion or attachment of tissue or cells or being capable to incorporate and/or release a beneficial agent (e.g. active ingredients such as a drug), wherein the implants can be provided with 
As such, ASGARI’s implant reads on the “the implant is configured to promote vascularization and osteogenesis forming a vascularized living implant” as claim 1.
For claims 1 and 9, ASGARI teaches that the porous implant is not biodegradable and has a basic structure made from metal-based particles, wherein a matrix comprising a biodegradable polymer or hydrogel in which biodegradable pore-forming organic polymer particles are embedded (see: [0030]).
ASGARI teaches that the metal-based particles can be titanium alloys, e.g. Ti-6Al-4V in three-dimensional shape (see: [0033], line 9; & [0140]).  This reads on the “three-dimensional Ti-6Al-4V non-degradable support scaffold” as claim 1.
ASGARI teaches that the pores in the implants are formed by pore-forming organic polymer particles, wherein said suitable materials can be the biodegradable organic polymers including, e.g. polylactic acid (PLA), collagen and hyaluronic acid (see: [0049], line 1-6).  This reads on the same “collagen”, “polyhyaluronic acid” and “polylactic acid” in the matrix, as claims 1 and 9.
ASGARI teaches that the design of pores, pore sizes, shapes and pore volume, depends on the implant and its intended use as well as implant function, and a person of ordinary skill in the art can easily determine the amount of organic polymer particles preferable to obtain a specific volume of pores left in the implant after removal of the polymer, i.e. pore volumes can be increased either by using larger-sized pore-forming polymer particles or increasing the total amount of smaller-sized pore-forming polymer claim 1.
ASGARI teaches that the matrix also comprise an absorptive agent, e.g. chelating agent deferoxamine mesylate (DFM) use for removing drugs, toxins or other agents from body fluids (see: [0127]).  This reads on the same “DFM” of claim 1.
ASGARI teaches that the matrix also can include a signal-generating agent functionalized with targeting groups, which contains functional binding sites for binding to desired cell receptors, e.g. carbohydrates (e.g. monomers of glucose) (see: [0098], line 1-3; [0120], line 1-3; [0122], line 1-3; & [0123], line 18 & 24-26).  This reads on the same “glucose” of claim 1.
For claim 6, ASGARI teaches that the molded implant has a predetermined density, e.g. from about 1.0 g/cc to 10.5 g/cc (or 1.0 g/cm3 to 10.5 g/cm3) (see: [0058], line 11-12), which overlap with the claimed scaffold density, i.e. in the range “between 1-2 g/cc” as claimed.
For claims 11-12, ASGARI teaches that the therapeutically active agents suitable for being incorporated into the porous implant can be, e.g. growth factors (see: [0076], line 1-7; & [0078], line 3) or antibiotics (see: [0080], line 11).

ned, it reackageinga barrier" against contamination from moisture prior to packageing777777777777777777777777777777Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
(1)	ASGARI teaches the Ti-6Al-4V porous implant which has a three-dimensional shape with sufficient pore volume (porosity) and pore sizes for allowing ingrowth of tissue, adhesion or attachment of tissue or cells or being capable to incorporate and/or release a beneficial agent (e.g. active ingredients), but ASGARI does not explicitly indicate that the porous implant has interconnected open cell structure and a porosity of 50-70% and thickness of 0.25-5 cm, as recited in claims 1 and 5.  The deficiencies are taught by the reference WANG et al.
WANG throughout teaches a porous scaffold that is useful as orthopedic implant (i.e. bones), wherein said porous scaffold is preferably made from biocompatible metals (e.g. titanium alloy such as Ti-6Al-4V alloy) having an open cell, interconnected structure and a tissue in-growth surface (see: col. 7, line 43-61; col. 8, line 50-65; & col. 16, reference claim 1, line 1-4).
WANG also teaches that the porous scaffold has:
(a) a pore volume (porosity) from about 50 % to about 90 %, or preferably from about 60 % to about 80 %.  This reads on the “porosity” of the scaffold of claim 1;
(b) a pore size, e.g. preferably between about 300 µm and about 500 µm, this reads on the pore size of the scaffold of claim 1; and
claims 1 and 5.
(2)	ASGARI teaches the matrix comprise an absorptive agent, e.g. chelating agent deferoxamine mesylate (DFM) use for removing drugs, toxins or other agents from body fluids, but ASGARI does not teach the concentration of DFM, i.e. it is in the range of 2-5 µM, as recited in claim 1.  The deficiency is suggested by SHIMKO et al.
SHIMKO teaches a tissue viability sustaining composition comprising a chelator, i.e. deferoxamine mesylate (DFM), wherein the chelator can be used in a concentration between about 0.1 μM and about 10 μM (see: [0053]; & [0087]), and said concentration range overlap with the DFM concentration is in the range from 2 to 5 µm, as recited in claim 1.
SHIMKO teaches that the composition comprising said chelator is capable to substantially preserve the viability of mammalian tissues (see: [0087]), and is useful for storing and/or transporting mammalian cells, tissues or organs (i.e. bone cells), such that post-explantation viability of the mammalian tissue or organ is maintained and permit long-term retention of viability and/or biological activity and/or function (see: [0023]).
SHIMKO also suggests that the composition can comprise additional, desirable components, i.e. glucose (see: [0090], line 1-4 & 7).
(3)	ASGARI does not teach the components of the matrix, i.e. laminin and proteins of an extracellular matrix, as recited in claims 1 and 7.  The deficiencies are taught by BIRIS.

BIRIS teaches that the scaffold comprises one or more extracellular matrix proteins (ECM) that are added to further promote cell ingrowth, tissue development and cell differentiation within the scaffold, wherein the suitable ECM proteins include elastin, laminin and collagen (see: [0071], line 13-19).
As such, the “ECM proteins, i.e. laminin, collagen and elastin” read on the “laminin and collagen” in the as recited in claim 1; and the “elastin” reads on the “hydrogel matrix comprises additional ECM protein” as recited in claim 7 and the “hydrogel matrix comprises additional elastin” as recited in claim 9.
BIRIS teaches that the polymer matrix may comprise a biodegradable polymer derived from natural source, i.e. chitin (see: [0011] & [0013], line 3; and [0091]).  This also reads on the additional hydrogel matrix component “chitin” as recited in claims 9.
BIRIS teaches the polymer matrix may comprise bioactive materials, i.e. antibiotics (see: [0069], line 2 & 6; [0084], line 4) and growth factors (see: [0018 & 0041]; [0069], line 5).  This also reads on the additional hydrogel matrix components “growth factor” and “antibiotics”, as recited in claims 11 and 12.

Finding of prima facie obviousness Rational and Motivation
(MPEP 2142-2143)
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to construct a scaffold/implant having a three-dimensional interconnected open cell structure made from metal-based particles material (i.e. Ti-6Al-
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to include beneficial materials, i.e. one or more extracellular matrix (ECM) proteins (e.g. elastin, laminin and collagen), polymer matrix former (e.g. chitin) and bioactive materials (e.g. growth factor and antibiotics) into the implant matrix taught by ASGARI, because BIRIS teaches that those materials can provide beneficial effects for bone and tissue regeneration in the bone implant, e.g. the extracellular matrix (ECM) proteins including elastin, laminin and collagen can promote cell ingrowth, tissue development and cell differentiation within the scaffold.
One ordinary skilled in the art at the time the invention was made also would have been motivated to add suitable amount of deferoxamine mesylate (DFM), i.e. in the range from 2-5 µm, to the implant matrix taught by ASGARI because SHIMKO teaches that depending on the types of tissue to be grown, the concentration of DFM can be used in the range between about 0.1 μM and about 10 μM to substantially preserve the viability 
Therefore, the concentration of deferoxamine mesylate (DFM), i.e. 2-5 μM, as claimed, is merely a routine experimentation and optimization, which one skilled in the art would have been obvious to test and adjust the concentration of deferoxamine mesylate (DFM) to a suitable or desirable level, depending on the type of tissue to be grown as suggested by ASGARI and SHIMKO.  Therefore, the combined teaching of ASGARI and SHIMKO is sufficient to establish a prima facie case of obviousness.
From the combined teaching of the references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.


(2)	Claims 1, 5-7, 9 and 11-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over ASGARI, S. (U. S. PG-Pub. No. 2008/0213611) in view of WANG et al. (U.S. Patent No. 7,458,991), and further in view of SHIMKO et al. (U. S. PG-Pub. No. 2015/0140543 A1) and ERICKSON et al. (U. S. PG-Pub. No. 2008/0015578 A1).

Applicant Claims
Applicant claims a bone replacement living implant scaffold comprising:
(a)	a three-dimensional interconnected open cell Ti-6Al-4V non-degradable support scaffold having a porosity of 50 to 70% and an average pore size of 200 to 500 
(b)	a hydrogel matrix comprising laminin, collagen, glucose, and 2-5 µM of deferoxamine mesylate (DFM);
wherein the implant is configured to promote vascularization and osteogenesis forming a vascularized living implant.

Determination of the scope and content of the prior art
(MPEP 2141.01)
ASGARI teaches a porous implant for allowing ingrowth of tissue, adhesion or attachment of tissue or cells or being capable to incorporate and/or release a beneficial agent (e.g. active ingredients such as a drug), wherein the implants can be provided with sufficient pore volume and pore sizes, which are controllable for incorporating different levels of active ingredients (see: [0011]).  ASGARI teaches that the porous implants can be used as vascular endoprosthesis or bone prosthesis (see: [0018]).
As such, ASGARI’s implant reads on the “the implant is configured to promote vascularization and osteogenesis forming a vascularized living implant” as claim 1.
For claims 1 and 9, ASGARI teaches that the porous implant is not biodegradable and has a basic structure made from metal-based particles, wherein a matrix comprising a biodegradable polymer or hydrogel in which biodegradable pore-forming organic polymer particles are embedded (see: [0030]).
ASGARI teaches that the metal-based particles can be titanium alloys, e.g. Ti-6Al-4V in three-dimensional shape (see: [0033], line 9; & [0140]).  This reads on the “three-dimensional Ti-6Al-4V non-degradable support scaffold” as claim 1.
claims 1 and 9.
ASGARI teaches that the design of pores, pore sizes, shapes and pore volume, depends on the implant and its intended use as well as implant function, and a person of ordinary skill in the art can easily determine the amount of organic polymer particles preferable to obtain a specific volume of pores left in the implant after removal of the polymer, i.e. pore volumes can be increased either by using larger-sized pore-forming polymer particles or increasing the total amount of smaller-sized pore-forming polymer particles.  As such, the selection of the size of the pore-forming polymer particles can determine the resulting size of the pores within the implant.  ASGARI also teaches that such determination depends on the intended use and functional requirements in the implant, and it is also beneficial to adjust the size of the metal-based particles in order to obtain a suitable grain size of the implant and to increase the structural integrity (see: [0064], line 1-15).  For instance, ASGARI teaches that for the pore-forming polymer particles, spherical particles may be selected with a size, e.g. from about 2 nm up to 5,000 μm (see: [0064]), line 15-17).  As such, the implant pore-sizes taught by ASGARI overlap with the implant scaffold “pore-size” as recited in claim 1.
ASGARI teaches that the matrix also comprise an absorptive agent, e.g. chelating agent deferoxamine mesylate (DFM) use for removing drugs, toxins or other agents from body fluids (see: [0127]).  This reads on the same “DFM” of claim 1.
glucose) (see: [0098], line 1-3; [0120], line 1-3; [0122], line 1-3; & [0123], line 18 & 24-26).  This reads on the same “glucose” of claim 1.
For claim 6, ASGARI teaches that the molded implant has a predetermined density, e.g. from about 1.0 g/cc to 10.5 g/cc (or 1.0 g/cm3 to 10.5 g/cm3) (see: [0058], line 11-12), which overlap with the claimed scaffold density, i.e. in the range “between 1-2 g/cc” as claimed.
For claims 11-12, ASGARI teaches that the therapeutically active agents suitable for being incorporated into the porous implant can be, e.g. growth factors (see: [0076], line 1-7; & [0078], line 3) or antibiotics (see: [0080], line 11).

ned, it reackageinga barrier" against contamination from moisture prior to packageing141414141414141414141414141414141414141414141414141414141414Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
(1)	ASGARI teaches the Ti-6Al-4V porous implant which has a three-dimensional shape with sufficient pore volume (porosity) and pore sizes for allowing ingrowth of tissue, adhesion or attachment of tissue or cells or being capable to incorporate and/or release a beneficial agent (e.g. active ingredients), but ASGARI does not explicitly indicate that the porous implant has interconnected open cell structure and a porosity of 50-70% and thickness of 0.25-5 cm, as recited in claims 1 and 5.  The deficiencies are taught by the reference WANG et al.
WANG throughout teaches a porous scaffold that is useful as orthopedic implant (i.e. bones), wherein said porous scaffold is preferably made from biocompatible metals open cell, interconnected structure and a tissue in-growth surface (see: col. 7, line 43-61; col. 8, line 50-65; & col. 16, reference claim 1, line 1-4).
WANG also teaches that the porous scaffold has:
(a) a pore volume (porosity) from about 50 % to about 90 %, or preferably from about 60 % to about 80 %.  This reads on the “porosity” of the scaffold of claim 1;
(b) a pore size, e.g. preferably between about 300 µm and about 500 µm, this reads on the pore size of the scaffold of claim 1; and
(c) a shape having a thickness of 0.5 mm (or 0.05 cm) to 5 mm (or 0.5 cm) (see: col. 3, line 43-46; and col. 7, line 46-54).  As such, the pore volume (porosity), pore-size and thickness of the porous scaffold taught in WANG read on the similar scaffold porosity, pore-size and thickness as recited in claims 1 and 5.
(2)	ASGARI teaches the matrix comprise an absorptive agent, e.g. chelating agent deferoxamine mesylate (DFM) use for removing drugs, toxins or other agents from body fluids, but ASGARI does not teach the concentration of DFM, i.e. it is in the range of 2-5 µM, as recited in claim 1.  The deficiency is suggested by SHIMKO et al.
SHIMKO teaches a tissue viability sustaining composition comprising a chelator, i.e. deferoxamine mesylate (DFM), wherein the chelator can be used in a concentration between about 0.1 μM and about 10 μM (see: [0053]; & [0087]), and said concentration range overlap with the DFM concentration is in the range from 2 to 5 µm, as recited in claim 1.
SHIMKO teaches that the composition comprising said chelator is capable to substantially preserve the viability of mammalian tissues (see: [0087]), and is useful for 
SHIMKO also suggests that the composition can comprise additional, desirable components, i.e. glucose (see: [0090], line 1-4 & 7).
(3)	ASGARI does not teach the implant matrix include laminin and extracellular matrix, as recited in claims 1 and 7.  The deficiencies are taught by ERICKSON.
ERICKSON teaches an implant for orthopedic application, which comprises non-bioabsorbable but biocompatible metal alloys, i.e. titanium alloys (e.g. Ti-6Al-4V) (see: [0070], line 1-3; & [0071], line 1-3 &5-8), which reads on the similar “Ti-6Al-4V” scaffold as claim 1.
ERICKSON teaches that one of the components comprised in the implant can be bioactive materials, i.e. osteogenic, osteoconductive and osteoinductive bioactive materials, e.g. antibiotics and modulators of cell-extracellular matrix interactions including cell response modifiers (e.g. growth factors) (see: [0089], line 1-3 & 12-13; and also [0085], line 1-3; & [0087], line 1-6, 12-13 & 21).  This reads on the additional hydrogel matrix components “antibiotics” and “growth factors”, as recited in claims 11-12.
ERICKSON also teaches the bioactive agents can comprise intact extracellular matrix or its components in combination, wherein the exemplary extracellular matrix components include: collagen, laminin and elastin (see: [0091], line 1-5).  As such, the “extracellular matrix components” taught in ERICKSON reads on the similar matrix components of claims 1, 7 and 9.


Finding of prima facie obviousness Rational and Motivation
(MPEP 2142-2143)
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to construct a scaffold/implant having a three-dimensional interconnected open cell structure made from metal-based particles material (i.e. Ti-6Al-4V) because ASGARI teaches that titanium alloys (e.g. Ti-6Al-4V) is a useful metal-based material that can be used as a support to build basic structure of a porous implant for allowing ingrowth of tissue, adhesion or attachment of tissue or cells or being capable to incorporate and/or release a beneficial agent (e.g. active ingredients such as a drug), and thus the porous implant is useful as vascular endoprosthesis or bone prosthesis; and the other reference WANG also teaches that porous scaffold having an open cell, interconnected structure, and suitable porosity, pore-size and pore density or thickness, made from biocompatible metals, e.g. titanium alloy such as Ti-6Al-4V alloy, is desirable and is useful as orthopedic implant (i.e. bones) where in-growth of tissues can be taken place.
One ordinary skilled in the art at the time the invention was made would have been motivated to include a combination of bioactive materials, i.e. a combination of extracellular matrix components (e.g. elastin, laminin and collagen) and growth factor or antibiotics into implant matrix taught by ASGARI, because ERICKSON teaches that those 
One ordinary skilled in the art at the time the invention was made also would have been motivated to add suitable amount of deferoxamine mesylate (DFM), i.e. in the range from 2-5 µm, to the implant matrix taught by ASGARI because SHIMKO teaches that depending on the types of tissue to be grown, the concentration of DFM can be used in the range between about 0.1 μM and about 10 μM to substantially preserve the viability of mammalian tissues and to store and/or transport mammalian cells, tissues or organs (i.e. bone cells), such that post-explantation viability of the mammalian tissue or organ is maintained and permit long-term retention of viability and/or biological activity and/or function.
Therefore, the concentration of deferoxamine mesylate (DFM), i.e. 2-5 μM, as claimed, is merely a routine experimentation and optimization, which one skilled in the art would have been obvious to test and adjust the concentration of deferoxamine mesylate (DFM) to a suitable or desirable level, depending on the type of tissue to be grown as suggested by ASGARI and SHIMKO.  Therefore, the combined teaching of ASGARI and SHIMKO is sufficient to establish a prima facie case of obviousness.
From the combined teaching of the references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
(3)	Claims 1, 6-7, 9, 11-12 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over ASGARI, S. (U.S. PG-Pub. No. 2008/0213611) in view of ABHAY et al. (IE85612B1), and further in view of SHIMKO et al. (U.S. PG-Pub. No. 2015/0140543 A1) and ERICKSON et al. (U.S. PG-Pub. No. 2008/0015578 A1).

Applicant Claims
Applicant claims a bone replacement living implant scaffold comprising:
(a)	a three-dimensional interconnected open cell Ti-6Al-4V non-degradable support scaffold having a porosity of 50 to 70% and an average pore size of 200 to 500 µm; and
(b)	a hydrogel matrix comprising laminin, collagen, glucose, and 2-5 µM of deferoxamine mesylate (DFM);
wherein the implant is configured to promote vascularization and osteogenesis forming a vascularized living implant; and wherein the matrix comprises pre-osteoblast cells.
Determination of the scope and content of the prior art
(MPEP 2141.01)
ASGARI teaches a porous implant for allowing ingrowth of tissue, adhesion or attachment of tissue or cells or being capable to incorporate and/or release a beneficial agent (e.g. active ingredients such as a drug), wherein the implants can be provided with sufficient pore volume and pore sizes, which are controllable for incorporating different levels of active ingredients (see: [0011]).  ASGARI teaches that the porous implants can be used as vascular endoprosthesis or bone prosthesis (see: [0018]).
claim 1.
For claims 1 and 9, ASGARI teaches that the porous implant is not biodegradable and has a basic structure made from metal-based particles, wherein a matrix comprising a biodegradable polymer or hydrogel in which biodegradable pore-forming organic polymer particles are embedded (see: [0030]).
ASGARI teaches that the metal-based particles can be titanium alloys, e.g. Ti-6Al-4V in three-dimensional shape (see: [0033], line 9; & [0140]).  This reads on the “three-dimensional Ti-6Al-4V non-degradable support scaffold” as claim 1.
ASGARI teaches that the pores in the implants are formed by pore-forming organic polymer particles, wherein said suitable materials can be the biodegradable organic polymers including, e.g. polylactic acid (PLA), collagen and hyaluronic acid (see: [0049], line 1-6).  This reads on the same “collagen”, “polyhyaluronic acid” and “polylactic acid” of the matrix, as claims 1 and 9.
ASGARI teaches that the design of pores, pore sizes, shapes and pore volume, depends on the implant and its intended use as well as implant function, and a person of ordinary skill in the art can easily determine the amount of organic polymer particles preferable to obtain a specific volume of pores left in the implant after removal of the polymer, i.e. pore volumes can be increased either by using larger-sized pore-forming polymer particles or increasing the total amount of smaller-sized pore-forming polymer particles.  As such, the selection of the size of the pore-forming polymer particles can determine the resulting size of the pores within the implant.  ASGARI also teaches that such determination depends on the intended use and functional requirements in the claim 1.
ASGARI teaches that the matrix also comprise an absorptive agent, e.g. chelating agent deferoxamine mesylate (DFM) use for removing drugs, toxins or other agents from body fluids (see: [0127]).  This reads on the same “DFM” of claim 1.
ASGARI teaches that the matrix also can include a signal-generating agent functionalized with targeting groups, which contains functional binding sites for binding to desired cell receptors, e.g. carbohydrates (e.g. monomers of glucose) (see: [0098], line 1-3; [0120], line 1-3; [0122], line 1-3; & [0123], line 18 & 24-26).  This reads on the same “glucose” of claim 1.
For claim 6, ASGARI teaches that the molded implant has a predetermined density, e.g. from about 1.0 g/cc to 10.5 g/cc (or 1.0 g/cm3 to 10.5 g/cm3) (see: [0058], line 11-12), which overlap with the claimed scaffold density, i.e. in the range “between 1-2 g/cc” as claimed.
For claims 11-12, ASGARI teaches that the therapeutically active agents suitable for being incorporated into the porous implant can be, e.g. growth factors (see: [0076], line 1-7; & [0078], line 3) or antibiotics (see: [0080], line 11).

ned, it reackageinga barrier" against contamination from moisture prior to packageing212121212121212121212121212121212121212121212121212121212121Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
not explicitly indicate that the porous implant has interconnected open cell structure and a porosity of 50-70% as instant claim 1.
(2) ASGARI teaches that the implant can comprises beneficial agent, e.g. various types of cells and/or tissues (see: [0128]), however, ASGARI does not expressly indicate what those beneficial cells are, i.e. pre-osteoblast cells as instant claim 15.  The deficiencies are taught by the reference ABHAY.
ABHAY throughout teaches a porous substrate or implant (e.g. scaffold) which is suitable for use as implant to be connected to bone, i.e. to facilitate bone-ingrowth (see: p.9, line 16-19; p.13, line 1-4); wherein the substrate comprises:
(i) a scaffold structure formed of, i.e. titanium alloys, e.g. Ti-6Al-4V (see: p.19, line 11-12); and
(ii) an open-cell (interconnected) pore network (e.g. pore size of 200 µm) in the structure (see: p.26, line 28-29-Figure 30; p.10, line 1 & 5-8; p.11, line 27-33; p.13, line 27 to p.14, line 6; p.23, line 11-13); and
(iii) a porosity, e.g. a porous titanium scaffold with 59.1 % porosity (see: p.26, line 26-27-Figure 29; & p.13, line 33 to p.14, line 2);
wherein the substrate (scaffold) also comprises a cell-ingrowth promoting material, i.e. biocompatible materials, e.g. osteoprogenitor cells which will subsequently 
As such, the “porous scaffold having an open-cell (interconnected) pore network (e.g. pore size of 200 µm) and a porosity (e.g. the porous titanium scaffold with 59.1 % porosity)” taught in ABHAY reads on the similar features of the implant scaffold as instant claim 1; and the “osteoprogenitor cells” taught by ABHAY reads on the same “pre-osteoblast cells” as instant claim 15.
ABHAY teaches that the beneficial advantage of the porous substrate/implant scaffold is that the amount of structural material required in the substrate can be reduced, which reduces cost, reduces the overall weight of the implant, and reduces the amount (mass) of material implanted in the body with the consequent reduction in the probability of rejection by the immune system of the host body, and at the same time, fusion of the implant with the bone host eliminate the need for bone autografts that need to be harvested from a separated surgical site and, thus, reduces the risk of infections and per-operative complications (see: p.22, line 31 to p.24, line 28).
(3)	ASGARI teaches the matrix comprise an absorptive agent, e.g. chelating agent deferoxamine mesylate (DFM) use for removing drugs, toxins or other agents from body fluids, but ASGARI does not teach the concentration of DFM, i.e. it is in the range of 2-5 µM, as recited in claim 1.  The deficiency is suggested by SHIMKO et al.
SHIMKO teaches a tissue viability sustaining composition comprising a chelator, i.e. deferoxamine mesylate (DFM), wherein the chelator can be used in a concentration between about 0.1 μM and about 10 μM (see: [0053]; & [0087]), and said concentration claim 1.
SHIMKO teaches that the composition comprising said chelator is capable to substantially preserve the viability of mammalian tissues (see: [0087]), and is useful for storing and/or transporting mammalian cells, tissues or organs (i.e. bone cells), such that post-explantation viability of the mammalian tissue or organ is maintained and permit long-term retention of viability and/or biological activity and/or function (see: [0023]).
SHIMKO also suggests that the composition can comprise additional, desirable components, i.e. glucose (see: [0090], line 1-4 & 7).
(4)	ASGARI does not teach the implant matrix include laminin and extracellular matrix, as recited in claims 1 and 7.  The deficiencies are taught by ERICKSON.
ERICKSON teaches an implant for orthopedic application, which comprises non-bioabsorbable but biocompatible metal alloys, i.e. titanium alloys (e.g. Ti-6Al-4V) (see: [0070], line 1-3; & [0071], line 1-3 &5-8), which reads on the similar “Ti-6Al-4V” scaffold as claim 1.
ERICKSON teaches that one of the components comprised in the implant can be bioactive materials, i.e. osteogenic, osteoconductive and osteoinductive bioactive materials, e.g. antibiotics and modulators of cell-extracellular matrix interactions including cell response modifiers (e.g. growth factors) (see: [0089], line 1-3 & 12-13; and also [0085], line 1-3; & [0087], line 1-6, 12-13 & 21).  This reads on the additional hydrogel matrix components “antibiotics” and “growth factors”, as recited in claims 11-12.
extracellular matrix or its components in combination, wherein the exemplary extracellular matrix components include: collagen, laminin and elastin (see: [0091], line 1-5).  As such, the “extracellular matrix components” taught in ERICKSON reads on the similar matrix components of claims 1, 7 and 9.
ERICKSON also teaches that the bioactive materials have an effect on living tissues and affect biological or chemical events, i.e. they can promote cell proliferation, and they are also effective to promote host tissue integration, i.e. ingrowth of bone, after surgical implantation of the composite material in a patient (see: [0086]).

Finding of prima facie obviousness Rational and Motivation
(MPEP 2142-2143)
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to construct a scaffold/implant having a three-dimensional interconnected open cell structure made from metal-based particles material (i.e. Ti-6Al-4V) because ASGARI teaches that titanium alloys (e.g. Ti-6Al-4V) is a useful metal-based material that can be used as a support to build basic structure of a porous implant for allowing ingrowth of tissue, adhesion or attachment of tissue or cells or being capable to incorporate and/or release a beneficial agent (e.g. active ingredients such as a drug), and thus the porous implant is useful as vascular endoprosthesis or bone prosthesis; and the other reference ABHAY also teaches that porous scaffold having an open cell, interconnected structure and suitable porosity, pore-size and pore density, made from titanium alloys such as Ti-6Al-4V alloy, is desirable and is suitable for use as implant to be connected to bone, i.e. to facilitate bone-ingrowth, and ABHAY also indicates that the 
One ordinary skilled in the art at the time the invention was made would have been motivated to include a combination of bioactive materials, i.e. a combination of extracellular matrix components (e.g. elastin, laminin and collagen) and growth factor or antibiotics into implant matrix taught by ASGARI, because ERICKSON teaches that those bioactive materials are osteogenic, osteoconductive and osteoinductive materials and can promote beneficial effects on living tissues, i.e. promote cell proliferation and host tissue integration (e.g. ingrowth of bone) after surgical implantation of the orthopedic device in a patient.  
One ordinary skilled in the art at the time the invention was made also would have been motivated to add suitable amount of deferoxamine mesylate (DFM), i.e. in the range from 2-5 µm, to the implant matrix taught by ASGARI because SHIMKO teaches that depending on the types of tissue to be grown, the concentration of DFM can be used in the range between about 0.1 μM and about 10 μM to substantially preserve the viability of mammalian tissues and to store and/or transport mammalian cells, tissues or organs (i.e. bone cells), such that post-explantation viability of the mammalian tissue or organ is 
Therefore, the concentration of deferoxamine mesylate (DFM), i.e. 2-5 μM, as claimed, is merely a routine experimentation and optimization, which one skilled in the art would have been obvious to test and adjust the concentration of deferoxamine mesylate (DFM) to a suitable or desirable level, depending on the type of tissue to be grown as suggested by ASGARI and SHIMKO.  Therefore, the combined teaching of ASGARI and SHIMKO is sufficient to establish a prima facie case of obviousness.
From the combined teaching of the references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Response to Arguments
Applicants’ arguments filed on 10/05/2021 have been considered but are not persuasive.  Applicants argued that the instant implant scaffold is configured to form a vascularized living implant, whereas ASGARI’s implant is not configured for vascularization but as a drug eluting implant (see Remarks: page 4-5).
The argument is not persuasive because “the reason or motivation to modify the reference may often suggest what the inventor has done but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant” (Note: MPEP 2144).  Therefore, while the combination of ASGARI and SHIMKO would suggest the use of deferoxamine mesylate (DFM) for a different reason than applicants (i.e. ASGARI and 
Furthermore, it is noted that the instant claims (i.e. claim 1) are drawn to an implant, which comprises a porous scaffold support and a hydrogel matrix comprised of various ingredients, i.e. laminin, collagen, glucose, deferoxamine mesylate (DFM) and one of the following ingredients, e.g. proteins of extracellular matrix, or elastin or polylactic acid, or growth factor, or antibiotics, or pre-osteoblastic cells.  As such, the “living implant” as claimed only requires the above components to be combined to form the claimed “vascularized living implant”, and said combination has been taught and suggested by the cited prior art, as discussed in the rejections.
With respect to the argument that ASGARI teaches the implant is functionalized only for eluting drugs, the argument is not persuasive because while ASGARI teaches the beneficial agents comprised in the implant can be active agents such as a drug, ASGARI also explicitly suggests that other beneficial agents, i.e. cells and/or tissues of desired organisms, can be incorporated in the implant (see ASGARI: [0128]).  Furthermore, the type of cells suitable for use in such porous implant (e.g. scaffold) to be connected to bone to facilitate bone-ingrowth can be “osteoprogenitor cells” (referred as cell-ingrowth promoting material) which will subsequently differentiate into bone-producing osteoblast cells, as taught by ABHAY (see ABHAY: p.12, line 4-9).
(2)	The other reference WANG teaches an implant with a porous surface for bone ingrowth, but does not teach a vascular living implant as currently claimed.
In re Merck & Co., 800 F.2d 1091, 1097 (Fed. Cir. 1986).
Applicants also argued that the results disclosed in the instant specification demonstrated when deferoxamine mesylate (DFM) was added at a concentration between 2 µM and 5 µM, an increased in cell proliferation was observed (see US-PG-Pub. No. 2018/0043059A1: [0087-0095]; [0116]; and Figures 2 and 6), which is unexpected and surprising and a skilled person in the art would not have expected such result as the reference SHIMKO teaches using a high DFM concentration up to 1 mM (see SHIMKO: [0086]).  Therefore, the pending claims are not obvious in view of the cited references (see Remarks: page 5).
The argument is not persuasive.  The combined teaching of ASGARI and SHIMKO have been set forth above.  One ordinary skilled in the art at the time the invention was made also would have been motivated to add suitable amount of deferoxamine mesylate (DFM), i.e. in the range from 2-5 µm, to the implant matrix taught by ASGARI because SHIMKO teaches that depending on the types of tissue to be grown, the concentration of 
Therefore, the DFM concentration taught by SHIMKO and the claimed DFM concentration overlap in the range between 2 μM and 5 μM.  ASGARI and SHIMKO thus provide suggestion which would have motivated a person of ordinary skilled in the art to incorporate sufficient amount of DFM into the implant in order to obtain the beneficial effects.
While Applicants indicated that the instant specification showed result which support the concentration of DFM at 2-5 μM is superior and unexpected, the specification does not provide sufficient evidence or support for the entire claimed concentration range of DFM, which is between 2 μM to 5 μM, exhibits superior and unexpected enhance biocompatibility. Note MPEP 716.02(d) indicated that “To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.”  In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).
More specifically, in the [0089-0095] and Figure 2 (of the instant US publication set forth above), the result indicated that there was an increased in cell proliferation when cells exposed to DFM at 3.2 µM.  In the [0116] and Figure 6 (of the instant US publication set forth above), the results indicated that cells exposed to DFM at concentration of 3.2 µM showed an increase in the synthesis level of cellular hydroxyapatite (HAP), as end-point concentrations, i.e. 2 µM and 5.0 µM, or other concentrations near the end-points of 2-5 µM, as claimed..
In addition to the claimed DFM concentration range (2-5 µM), there is also no evidence provided in the disclosure of tests outside the claimed range to show the criticality of the claimed range.  As indicated above, SHIMKO teaches the particular preferred concentration of DFM is in the range from “about 0.1 μM and about 10 μM” and it is expected that any concentration within this range (including the claimed ranged 2-5 μM) would work and is capable of preserving the viability of cells and permit long-term retention of viability and/or biological activity and/or function of the cells.
Therefore, Applicant does not provide sufficient evidence of unexpected result is observed in the instant implant.  Applicants are reminded that objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests “both inside and outside the claimed range” to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).” See MPEP 716.02(d)(I) & (II).

Conclusion
No claims are allowed.

Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X. Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H. C./
Examiner, Art Unit 1616
/SUE X LIU/Supervisory Patent Examiner, Art Unit 1616